Case 2:20-cv-03797-FMO-JC Document 159 Filed 12/07/20 Page 1 of 8 Page ID #:2117




   1 BROWNE GEORGE ROSS
     O’BRIEN ANNAGUEY & ELLIS LLP
   2
     Thomas P. O’Brien (State Bar No. 166369)
   3   tobrien@bgrfirm.com
     Jennie Wang VonCannon (State Bar No. 233392)
   4
       jvoncannon@bgrfirm.com
   5 David J. Carroll (State Bar No. 291665)
       dcarroll@bgrfirm.com
   6
     Matthew O. Kussman (State Bar No. 313669)
   7   mkussman@bgrfirm.com
     801 S. Figueroa Street, Suite 2000
   8
     Los Angeles, California 90017
   9 Telephone: (213) 725-9800
     Facsimile: (213) 725-9808
  10
  11 Attorneys for Plaintiff
  12 Francis J. Racioppi, Jr.
                             UNITED STATES DISTRICT COURT
  13
                          CENTRAL DISTRICT OF CALIFORNIA
  14
  15 FRANCIS J. RACIOPPI, JR.,              Case No. 2:20-cv-03797-FMO (JCx)

  16                   Plaintiff,                      PLAINTIFF’S OPPOSITION TO
  17                                                   THIRD PARTY HELI HOLDINGS
                 vs.                                   LLC’S EX PARTE APPLICATION
  18                                                   TO (1) CONTINUE THE HEARING
  19 DMITRY BORISOVICH BOSOV et                        DATE ON PLAINTIFF’S
     al.,                                              CONTEMPT MOTION BY AT
  20                                                   LEAST TWO WEEKS AND
  21         Defendants.                               (2) REQUIRE DISCLOSURE OF
                                                       PLAINTIFF’S SETTLEMENT
  22                                                   AGREEMENT
  23
                                                       Judge: Hon. Jacqueline Chooljian
  24
  25                                                   Trial Date: October 5, 2021

  26
  27
  28
       1708939                                                      Case No. 2:20-cv-03797-FMO (JCx)
             PLAINTIFF’S OPPOSITION TO THIRD PARTY HELI HOLDINGS LLC’S EX PARTE APPLICATION
Case 2:20-cv-03797-FMO-JC Document 159 Filed 12/07/20 Page 2 of 8 Page ID #:2118




    1                    MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.          INTRODUCTION
    3             Third Party Heli Holdings LLC (“Heli”) does not establish good cause for
    4 either continuing the hearing on Plaintiff Francis Racioppi Jr.’s Motion For Order
    5 Voiding Transfer of Assets Made in Violation of the Right to Attach Order and
    6 Other Relief (“Contempt Motion”), or requiring wholly unprotected disclosure of
    7 the confidential settlement agreement (“Settlement Agreement”) to which Mr.
    8 Racioppi is a party. Each of Heli’s proffered justifications for its requests is
    9 contradicted by the facts, and Heli’s request should be denied.1
  10              First, Heli contends that Mr. Racioppi failed to meet and confer pursuant to
  11 Local Rule 7-3 regarding the Contempt Motion. But as Heli’s own ex parte
  12 application makes clear, this is simply not true. Mr. Racioppi and Heli engaged in
  13 extensive meet and confer efforts for weeks—and even months—prior to the filing
  14 of the motion. Moreover, to erase any doubt regarding the sufficiency of those prior
  15 conversations under Local Rule 7-3, Mr. Racioppi’s counsel sent Heli a detailed
  16 meet and confer letter on November 27, 2020 regarding the Contempt Motion.
  17              Second, Heli contends that the standard seven-day period it has been given to
  18 oppose the Contempt Motion is insufficient to prepare its response and investigate
  19 the facts. But Heli ignores the fact that it has been aware of the contempt
  20 allegations since at least October 8, 2020, and thus has already had months to
  21 investigate those allegations and seek any relevant evidence. Further, Heli in any
  22 event fails to identify a single fact requiring further investigation that would
  23 materially bear on whether it violated this Court’s Right to Attach Order.
  24              Third, Heli contends that it cannot file a timely opposition because it has been
  25 prejudiced by Mr. Racioppi’s so-called refusal to provide it with the confidential
  26
  27              1
           Mr. Racioppi joins the opposition of Defendants Alltech Investment Ltd.,
  28 Goldhawk Investment Ltd., and Katerina Bosov to Heli’s Ex Parte Application.
        1708939
                                                    -1-              Case No. 2:20-cv-03797-FMO (JCx)
              PLAINTIFF’S OPPOSITION TO THIRD PARTY HELI HOLDINGS LLC’S EX PARTE APPLICATION
Case 2:20-cv-03797-FMO-JC Document 159 Filed 12/07/20 Page 3 of 8 Page ID #:2119




    1 Settlement Agreement. Again, this is incorrect. Mr. Racioppi and all other settling
    2 parties have agreed to produce the Settlement Agreement to Heli under this Court’s
    3 standard protective order. Heli’s response was to demand that it be produced with
    4 virtually no restriction, specifically so that Heli could use it in other litigation. Heli
    5 is not entitled to demand documents in this action for the purpose of using it in other
    6 litigation—and such demands most certainly do not entitle Heli to a continuance of
    7 the briefing schedule in this action. For these reasons, Mr. Racioppi requests that
    8 the Court deny Heli’s Ex Parte Application in its entirety.
    9 II.        PROCEDURAL BACKGROUND
  10             As this Court is aware, the unlawful transfer of assets from various Genius
  11 Fund Group defendants to Heli was first brought to Mr. Racioppi’s attention on
  12 Friday, October 2, 2020. Declaration of David J. Carroll in Support of Plaintiff’s
  13 Notice of Motion and Motion for Order Voiding Transfer of Assets made in
  14 Violation of the Right to Attach Order and Other Relief (“Carroll Transfer Decl.”)
  15 ¶ 2, ECF No. 155. On Monday, October 5, 2020, Mr. Racioppi’s counsel sent a
  16 letter to counsel for both Heli and the Genius Fund Group demanding an immediate
  17 explanation. Declaration of David J. Carroll in Support of Ex Parte Application to
  18 Certify Facts Constituting Contempt (“Carroll Contempt Decl.”) ¶ 5, Ex. D, ECF
  19 No. 90-2; Declaration of Thomas P. O’Brien in Support of Ex Parte Application to
  20 Certify Facts Constituting Contempt (“O’Brien Decl.”) ¶ 3, ECF No. 90-1.
  21             Over the next three days, Mr. Racioppi’s counsel engaged in extensive
  22 discussions—including over a dozen telephone calls—with counsel for both Heli
  23 and Joseph Ohayon and the Genius Fund Group in an attempt to informally resolve
  24 this clear violation of the Right to Attach Order. Id. On October 8, 2020, after
  25 those discussions failed to resolve the issue, Mr. Racioppi filed an ex parte
  26 application seeking to hold all parties involved in the transfer of assets—including
  27 Heli and Mr. Ohayon—in contempt of the Right to Attach Order, seeking contempt
  28 sanctions that included fines and potential incarceration of the responsible parties.
       1708939                                                      Case No. 2:20-cv-03797-FMO (JCx)
                                                   -2-
             PLAINTIFF’S OPPOSITION TO THIRD PARTY HELI HOLDINGS LLC’S EX PARTE APPLICATION
Case 2:20-cv-03797-FMO-JC Document 159 Filed 12/07/20 Page 4 of 8 Page ID #:2120




    1 ECF No. 90. Heli and Mr. Ohayon filed an opposition, which include a declaration
    2 from Mr. Ohayon and several exhibits. ECF No. 102.
    3             On October 14, 2020, this Court held a telephonic hearing on Mr. Racioppi’s
    4 contempt application. See ECF No. 114. After stating that there was a clear
    5 violation of the Right to Attach Order, this Court ordered a freeze of the assets
    6 subject to that order that were held by any party, including both Heli and Mr.
    7 Ohayon. Id. At Mr. Racioppi’s request, this Court continued the hearing on the
    8 substantive contempt issues to November 14, 2020, so that the parties could attempt
    9 to engage in further meet and confer efforts. Id.
  10              On October 20, 2020, Mr. Racioppi circulated a letter to all counsel—
  11 including for Heli and Mr. Ohayon—with a proposed resolution. Joint Status
  12 Report at 2, ECF No. 137. Given the myriad risks that Mr. Racioppi faced in
  13 moving forward with the litigation—including the fact that ownership over the
  14 assets intended to secure his claim was now subject to what appeared to be an
  15 unresolvable dispute between Heli and the Genius Fund Group—Mr. Racioppi
  16 elected to settle with the majority of the defendants in this action in a manner that
  17 alleviated this risk to the greatest extent possible.2 On November 25, 2020, the
  18 parties filed a joint report (but not joined by Heli or Mr. Ohayon) requesting that the
  19 Court vacate all pending hearings on the prior contempt application and set a
  20 briefing schedule for a new motion regarding any remaining contempt issues—
  21 which provided the standard seven-day period for filing opposition papers in this
  22 district. See C.D. Cal. L.R. 6-1, 7-9.3 The Court subsequently adopted this briefing
  23
                  2
  24          These risks and considerations are detailed in the Contempt Motion. See
        ECF No. 155 at 8.
  25
                  3
  26         Contrary to Heli’s assertion, Mr. Racioppi has never requested that the
     hearing on this motion take place on January 25, 2021. Rather, that is the date by
  27 which Mr. Racioppi, Alltech Investments Ltd., Goldhawk Investments Ltd., and
  28 Katerina Bosov agreed to provide a status report to the District Judge regarding the
        1708939                                                      Case No. 2:20-cv-03797-FMO (JCx)
                                                    -3-
              PLAINTIFF’S OPPOSITION TO THIRD PARTY HELI HOLDINGS LLC’S EX PARTE APPLICATION
Case 2:20-cv-03797-FMO-JC Document 159 Filed 12/07/20 Page 5 of 8 Page ID #:2121




    1 schedule. ECF No. 148. Although this Court also ordered that Mr. Racioppi’s
    2 motion should “address the impact any settlement agreement reached with some
    3 parties may have on the attachment/other relief sought by [him],” it did not order
    4 Mr. Racioppi either to file the settlement agreement or disclose it in any way.
    5             On November 17, 2020, even though Heli and Mr. Racioppi had already
    6 extensively discussed (and litigated) the contempt issues now before this Court, Mr.
    7 Racioppi nonetheless sent another detailed meet and confer letter to counsel for Heli
    8 and Mr. Ohayon regarding the relief Mr. Racioppi intended to seek in his upcoming
    9 Contempt Motion pursuant to Local Rule 7-3. See Notice of Errata: Dkt. 153-1
  10 Declaration of Paul S. Malingagio ¶ 6, Ex. B; ECF No. 153 at 6 (“Since November
  11 13, 2020, the parties and third parties Heli and Ohayon have engaged in discussions
  12 with Plaintiff in an apparent attempt to resolve the apparent issues surrounding the
  13 [contempt] application.”). Between November 30 and December 2, 2020, Mr.
  14 Racioppi and Heli continued to engage in meet and confer efforts regarding Mr.
  15 Racioppi’s anticipated motion and other subsidiary issues related to that motion.
  16 See Declaration of David J. Carroll in Support of Ex Parte Appl. For Leave to File
  17 Under Seal and In Camera, ¶¶ 4-8, ECF No. 156; see also ECF No. 154 ¶ 6, Ex. A.
  18 Despite these extensive discussions, the parties were unable to reach any agreement
  19 on the issues that they discussed.
  20 III.         ARGUMENT
  21              Each of Heli’s arguments as to why this Court must continue the opposition
  22 deadline and hearing date on the Contempt Motion is without merit. First, Heli’s
  23 claim that Mr. Racioppi did not meet and confer with Heli regarding the Contempt
  24 Motion is simply false and belied by its own admissions: Heli itself states that the
  25 parties engaged in extensive meet and confer efforts to resolve the contempt issues
  26 beginning no later than November 13, 2020. ECF No. 153 at 6. Further, Heli’s
  27
  28 status of the parties’ settlement. ECF No. 144, 149.
        1708939                                                      Case No. 2:20-cv-03797-FMO (JCx)
                                                    -4-
              PLAINTIFF’S OPPOSITION TO THIRD PARTY HELI HOLDINGS LLC’S EX PARTE APPLICATION
Case 2:20-cv-03797-FMO-JC Document 159 Filed 12/07/20 Page 6 of 8 Page ID #:2122




    1 counsel’s own declaration attaches Mr. Racioppi’s detailed November 27, 2020,
    2 meet and confer letter regarding the Contempt Motion, as well as the numerous
    3 follow-up emails on the same topic.4 ECF No. 154 ¶ 6, Exs. A-B. On top of this,
    4 the parties have been discussing the issues raised in the Contempt Motion for
    5 months, and have even litigated the substantive contempt issues before this Court.
    6 The parties have unfortunately been unable to reach resolution to date, but that does
    7 not mean they did not meet and confer. Heli’s current contention to the contrary is
    8 confounding.
    9             Second, Heli’s claim that it needs additional time to investigate and obtain
  10 relevant evidence to prepare its opposition also rings hollow. The current briefing
  11 schedule set by the Court provides Heli with the standard seven-day period to
  12 oppose noticed motions in this district. See Local Rules 6-1, 7-9. Moreover, Heli’s
  13 suggestion that it has been limited only to this seven-day window to obtain evidence
  14 is disingenuous. Once again, Heli has been aware of the issues related to the
  15 Contempt Motion since, at the latest, October 8, 2020, when Mr. Racioppi filed the
  16 first contempt application, which Heli previously opposed. Those issues were never
  17 resolved or withdrawn; rather, the hearing on those issues was simply continued,
  18 and it is exactly those same issues that have now simply been rebriefed. Thus, by
  19 the opposition due date, Heli will have had months—not seven days—to investigate
  20 the facts and evidence related to its violation of the Right to Attach Order.5
  21              Moreover, Heli has not identified a single material fact that is genuinely in
  22 dispute and requires further investigation; instead, it simply makes vague assertions
  23
  24              4
            In addition, the emails confirm that the parties also met and conferred via
  25 telephone over the same period.
                  5
  26         To the extent the Contempt Motion raises any issues not raised in the
     contempt application, these relate merely to the requested relief—not the underlying
  27 facts supporting the violation of the order. See ECF Nos. 90, 155. These legal
  28 issues do not require any additional fact investigation.
        1708939                                                      Case No. 2:20-cv-03797-FMO (JCx)
                                                    -5-
              PLAINTIFF’S OPPOSITION TO THIRD PARTY HELI HOLDINGS LLC’S EX PARTE APPLICATION
Case 2:20-cv-03797-FMO-JC Document 159 Filed 12/07/20 Page 7 of 8 Page ID #:2123




    1 that it needs to “obtain necessary documents and materials.” Ex Parte Appl. at 4,
    2 ECF No. 153. The only two facts relevant to the Contempt Motion—(1) that Mr.
    3 Ohayan knew about the Right to Attach Order before the Ohayan-Shinder
    4 Agreement and (2) despite this, the Ohayon-Shinder Agreement improperly
    5 transferred assets subject to the Right to Attach Order—are undisputed; Mr. Ohayon
    6 has already admitted both. See Third Parties Joseph Ohayon and Heli Holdings,
    7 LLC’s Opposition to Plaintiff’s Application to Certify Facts Constituting Contempt,
    8 To Set An Order To Show Cause Hearing Re: Contempt And For Other Relief, ECF
    9 No. 102 at 3 (“HELI was aware that the court had already ruled on the Application
  10 for the Right to Attach order, and the substance of the ruling.”). There is nothing
  11 else that requires investigation or discovery from any source other than Heli itself—
  12 and, again, even if there were, there is no reason why that could not have happened
  13 in the past seven weeks. Thus, there is no reason for delay and there are no due
  14 process concerns with proceeding on schedule. As explained in Hoffman et al. v.
  15 Beer Drivers & Salesmen’s, cited by Heli in its application, a court “may in a
  16 contempt proceeding narrow the issues by requiring that affidavits on file be
  17 controverted by counter-affidavits and may thereafter treat as true the facts set forth
  18 in uncontroverted affidavits.” 536 F.2d 1268, 1277 (9th Cir. 1976) (district court’s
  19 decision not to hold full-blown evidentiary hearing did not violate due process).
  20 Thus, “where, as here, the affidavits offered in support of a finding of contempt are
  21 uncontroverted, [the Ninth Circuit] has held that a district court’s decision not to
  22 hold a full-blown evidentiary hearing does not violate due process.” Peterson v.
  23 Highland Music, Inc., 140 F.3d 1313, 1324 (9th Cir. 1998).
  24             Third, Heli’s contention that Mr. Racioppi’s purported “refusal to provide
  25 Heli with the [Settlement Agreement], despite this Court’s order, prejudices Heli’s
  26 ability to oppose a motion” is specious at best. The parties to the confidential
  27 Settlement Agreement have already agreed to provide Heli with the Settlement
  28 Agreement under this Court’s model protective order—and they even agreed not to
       1708939                                                      Case No. 2:20-cv-03797-FMO (JCx)
                                                   -6-
             PLAINTIFF’S OPPOSITION TO THIRD PARTY HELI HOLDINGS LLC’S EX PARTE APPLICATION
Case 2:20-cv-03797-FMO-JC Document 159 Filed 12/07/20 Page 8 of 8 Page ID #:2124




    1 designate the Settlement Agreement as attorneys’-eyes-only. ECF No. 153 at 4 n.1.
    2 Heli fails to explain—and Mr. Racioppi fails to see—how these restrictions
    3 prejudice Heli in any way in preparing its opposition. In reality, Heli’s true motive
    4 for resisting these restrictions is that “the settlement agreement and related
    5 documents most likely will impact other matters and litigation involving some or all
    6 of the parties. . . .” ECF No. 154 ¶ 6, Ex. A at 3. But Heli’s desire to leverage the
    7 Settlement Agreement for its own gain is no reason to continue the contempt
    8 hearing in this case so that Heli can continue pushing to obtain confidential
    9 documents (to which they would not otherwise be entitled) for use in other potential
  10 litigation. In sum, Heli has not shown good cause for continuing the current briefing
  11 and hearing schedule set by the Court.
  12 IV.         CONCLUSION
  13             For the foregoing reasons, Mr. Racioppi respectfully requests that the Court
  14 deny any continuance of the briefing and hearing schedule for the Contempt Motion.
  15 Mr. Racioppi further requests that the Court deny unrestricted disclosure of the
  16 Settlement Agreement.
  17
  18 DATED: December 7, 2020                   Respectfully submitted,
  19
                                               BROWNE GEORGE ROSS
  20                                           O’BRIEN ANNAGUEY & ELLIS LLP
                                                  Thomas P. O’Brien
  21
                                                  Jennie Wang VonCannon
  22                                              David J. Carroll
                                                  Matthew O. Kussman
  23
  24
                                               By:        /s/ Thomas P. O’Brien
  25
                                                          Thomas P. O’Brien
  26                                           Attorneys for Plaintiff Francis J. Racioppi, Jr.
  27
  28
       1708939                                                      Case No. 2:20-cv-03797-FMO (JCx)
                                                   -7-
             PLAINTIFF’S OPPOSITION TO THIRD PARTY HELI HOLDINGS LLC’S EX PARTE APPLICATION
